ORDER

PER CURIAM.
AND NOW, this 8th day of April, 2004, a Rule having been entered by this Court on February 18, 2004, pursuant to Rule 214(d)(1), Pa.R.D.E., directing James Martin Fogerty to show cause why he should not be placed on temporary suspension and, upon consideration of the response filed, it is hereby
ORDERED that the Rule is made absolute; James Martin Fogerty is placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E., and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.